PER CURIAM.*
Luis Alberto Santana appeals the sentence imposed following his guilty plea conviction of attempting to possess with the intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 841 and 846. Santana contends that he was improperly sentenced under 21 U.S.C. § 841(b)(1)(B) because that portion of 21 U.S.C. § 841 was rendered unconstitutional by Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Santana concedes that his argument is foreclosed by our opinion in United States v. Slaughter, 238 F.3d 580, 581-82 (5th Cir.2000), which rejected a broad Apprendi-based attack on the constitutionality of 21 U.S.C. § 841. He raises the issue only to preserve it for Supreme Court review.
A panel of this court cannot overrule a prior panel’s decision in the absence of an intervening contrary or superseding decision by this court sitting en banc or by the United States Supreme Court. Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir.1999). No such decision overruling Slaughter exists. Accordingly, Santana’s argument is indeed foreclosed. The judgment of the district court is AFFIRMED.
The Government has moved for a summary affirmance in lieu of filing an appellee’s brief. The Government asks that an appellee’s brief not be required. The motion is GRANTED.
AFFIRMED; MOTION GRANTED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.